  Case 5:21-cv-00047-JPB Document 12 Filed 05/13/21 Page 1 of 7 PageID #: 59



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                       Wheeling

BIVEN HUDSON,

                        Petitioner,

                v.                                        Civil Action No. 5:21-CV-47
                                                          Judge Bailey

WOLFE,

                        Respondent.

                 ORDER ADOPTING REPORT AND RECOMMENDATION

         The above-styled matter came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doc.        9].   On March 30,2021,

petitioner, acting pm se, filed a Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C.

§ 2241   [Doc. 1]. Therein, petition alleges that his underlying conviction is no longer valid

following the decision of the Supreme Court of the United States in Rehaif v. United States,

139 S.Ct. 2191 (2019).

         Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Mazzone for submission of a proposed report and a recommendation (R&R”). Magistrate

Judge Mazzone filed his R&R on April 29, 2021, wherein he recommends the Petition for

Habeas Corpus Pursuant to 28 U.S.C.       §   2241 [Doc. 1] be denied and dismissed without

prejudiceforlackofjudsdiction. Forthe reasonsthatfollow, this Courtwill adoptthe R&R.




                                                1
  Case 5:21-cv-00047-JPB Document 12 Filed 05/13/21 Page 2 of 7 PageID #: 60



                                       I. BACKGROUND

        Petitioner is a federal inmate housed at FCI Gilmer and is challenging the validity of

his conviction from the Southern District of Florida.1 On October31 2013, petitioner was

indicted in the United States District Court forthe Southern District of Florida forone count of

possession of a firearm and ammunition in violation of 18 U.S.C.      § 922(g) and 924(c). The
indictment charged that petitioner, having previously been convicted of a crime punishable

by imprisonment for a term exceeding one year, did knowingly possess a firearm and

ammunition in and affecting interstate and foreign commerce [.]“ Ajuryfound petitionerguilty

as charged in March 2014.

       The evidence presented at trial demonstrated that petitioner was apprehended by

Miami-Dade Police Officers in response to a reported burglary-in-progress. Petitioner was

observed fleeing the burglarized residence with a pillowcase in his hands, which he dropped

in front of investigating officers. The officers then apprehended and arrested petitioner after

a foot chase and recovered the pillowcase. The pillowcase contained, among otherthings,

a loaded handgun and approximately 100 rounds of ammunition.

       Petitioner stipulated at trial that priorto the date of the subject burglary, he had been

convicted in court ofa felony offense punishable by imprisonment fora term in excess of one

year. Moreover, the Presentence Investigation Report identified that petitioner had nine (9)

priorfelony convictions. The petitioner challenged the violent4elony designation of three of

the offenses but did not object to the existence of any of the identified nine felonies. Petitioner

was sentenced to 200 months imprisonment and five (5) years supervised release.


       1Unless otherwise noted, the information in this section is taken from petitioner’s
criminal docket and habeas docket available on PACER. See United States v. Hudson,
Crim. Action. No. 13-CR-20832-HUCK.

                                                2
  Case 5:21-cv-00047-JPB Document 12 Filed 05/13/21 Page 3 of 7 PageID #: 61



         The United States Court of Appeals for the Eleventh Circuit affirmed petitioner’s

conviction and sentence, and the Supreme Court of the United States denied his petition for

a writ of certiorari. Subsequently, petitionerfiled a motion to vacate, set aside, or correct the

sentence pursuant to 28 U.S.C.       § 2255, which was denied by the trial court.
                                  II. STANDARD OF REVIEW

         Pursuant to 26 U.S.C. § 636(b)(1 )(c), this Court is required to make a de novo review

of those portions of the magistrate judge’s findings to which objection is made. However, the

Court is not required to review, under a de novo or any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Am, 474 U.S. 140, 150 (1985). Nor is

this Court required to conduct a de novo review when the party makes only ‘general and

conclusory objections that do not direct the court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47(4th Cir.

1962).

         In addition, failure to file timely objections constitutes a waiver of do novo review and

the rightto appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v. Ridenour, 889 F.2d

1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94(4th Cir. 1984).

Prose filings must be liberally construed and held to a less stringent standard than those

drafted by licensed attorneys, however, courts are not required to create objections where

none exist. Haines v. Kemner, 404 U.S. 519,520(1972); Gordon i.’. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1971).




                                                3
  Case 5:21-cv-00047-JPB Document 12 Filed 05/13/21 Page 4 of 7 PageID #: 62



        Here, objections to Magistrate Judge Mazzone’s R&Rwere due within fourteen (14)

days of receipt, pursuant to 28 U.S.C.   § 636(b)(1 ) and Rule 72(b)(2) of the Federal Rules of
civil Procedure. Petitionertimelyfiled his Objectionsto the R&R [Doc. 11] on May 12,2021.

Accordingly, this Courtwill review the portions of the R&Rto which objection wasfiled under

a de novo standard of review. The remainder of the R&R will be reviewed for clear error.

                                       Ill. DISCUSSION

       In the current petition, petitionerchallenges the validityof his conviction under 18 U.S.C.

§ 922(g)(1 ) following the decision in Rehall v. United States, 139 S.Ct. 2191(2019). More
specifically, petitioner alleges that the Government failed to prove that he knowingly

possessed a firearm and that he knew he fell within the relevant prohibited status. For relief,

petitioner requests that his conviction be vacated, and he be released without further

opposition. Petitioner’s arguments and request for relief are nonsensical in light of the

evidence and applicable law discussed herein.

       Generally, 28 U.S.C.    § 2255 provides the exclusive means for a prisoner in federal
custody to test the legality of his detention. However,   § 2255(e) contains a savings clause,
which allows a district court to consider a habeas petition brought by a federal prisoner under

§ 2241 where § 2255 is “inadequate or ineffective to test the legality” of the detention. 26
u.s.c. § 2255; see also United States v. Poole, 531 F.3d 263,270(4th Cir. 2008). The fact
that relief under § 2255 is procedurally barred does not render the remedy inadequate or

ineffective to test the legality of a prisoners detention. In re Jones, 226 F.3d 328, 332 (4th

Cir. 2000). In the Fourth circuit, a § 2255 petition is only inadequate or ineffective to test the

legality of detention when:

                                                4
  Case 5:21-cv-00047-JPB Document 12 Filed 05/13/21 Page 5 of 7 PageID #: 63



       (1) [A]t the time of conviction, settled law in this circuit or the Supreme Court
       established the legality of the conviction; (2) subsequent to the prisoner’s direct
       appeal and first § 2255 motion, the substantive law changed such that the
       conduct of which the prisonerwas convicted is deemed notto be criminal; and
       (3) the prisoner cannot satisfythe gatekeeping provision of § 2255 because the
       new rule is not one of constitutional law.

Poole, 531 F.3d at 269 (quoting In re Jones, 226 F.3d at 333—34).                  Because the

requirements of the savings clause are jurisdictional, a      § 2241 petitioner relying on the
§ 2255(e) savings clause must satisfy Jonesforthis Court to have subject-matterjursidction
to evaluate the merits of petitioner’s claims.

       Here, the magistrate judge found that the petition should be dismissed because

petitionercannot meet the second prong of the Jones test. In particular, the magistrate judge

found that the crime forwhich petitionerwas convicted remains a criminal offense and that he

therefore cannot meet the second element of Jones. [Doc. 9 at 6—111. The R&R notes that

“several courts within the Fourth Circuit have held that Rehaifdid not change substantive law

because the conduct forwhich the petitionerwas convicted is still illegal.” [Id. at 8] (citations

omitted).

       On May 12, 2021, petitioner filed Objections. See [Doc. llj. Therein, petitioner

contends in his primary argumentthat he can satisfythe second element of Jones. [Pd. at 2].

In support, petitioner relies upon United States v. Gary, 954 F.3d 194 (4th Cir. 2020), in

which the Fourth Circuit discussed Rehaif, forthe proposition that “post-Gary, [18 U.S.C.     §
922(g) and 924(c)] appl[y] only to felons who knew they were in a class prohibited from

possessing fire-arms.” [Id. at 11]. In light of Gary, petitioner contends that a substantive

change in the law occurred such that the underlying conduct of which petitionerwas convicted


                                               5
  Case 5:21-cv-00047-JPB Document 12 Filed 05/13/21 Page 6 of 7 PageID #: 64



is no longer deemed to be criminal, thereby satisfying the second element of Jones. [Id. at

2—3].

        As noted by the Magistrate Judge, this Court and others within the Fourth Circuit have

held that Rehail did not change the substantive law for purposes of the second prong of

Jones because the conduct for which petitioner was convicted is still illegal. See, e.g.

Swindle v. Hudgins, No.5:1 9-CV-300, 2020 WL 469660, at *2 (ND. W.Va. Jan.29, 2020)

(Bailey, J.) (“Here, the crimes forwhich petitioner was convicted remain criminal offenses;

accordingly, he cannot satisfythe second prong of Jones.”); Clark v. Saad, No.3:1 9-CV-1 4,

2020 WL 1934966, at *3 (N.D. W.Va. Apr. 22, 2020) (Groh, C.J.) (Finding that the second

prong of Jones was not met because the underlying conduct remains a crime); Rozier v.

Breckon, No. 7:19CV00545, 2020 WL 5790413, at*3(W.D. Va. Sept.28, 2020) (Conrad,

J.) (collecting Fourth Circuit cases holding the same). Accordingly, this Court agrees with the

Magistrate Judge that petitioner is unable to satisfy the    §   2255 savings clause and his

objections are overruled.2

                                     IV. CONCLUSION

        Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 9] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, the petitioner’s



        2
         In his second objection, petitioner contends he has satisfied the third element of
Jones. Even assuming the third element is satisfied,this Court lacks lurisdiction based on
petitioner’s failure to satisfy the second element. Petitioner’s third argument stems from a
conclusory recitation that he has satisfied the second element of Jones, which this Court
rejects for the reasons articulated herein.

                                              6
  Case 5:21-cv-00047-JPB Document 12 Filed 05/13/21 Page 7 of 7 PageID #: 65



objections [Doc. 11] are OVERRULED. This Court ORDERS that the               §   2241 petition

[Doc. 1J be DENIED and DISMISSED WITHOUT PREJUDICE FOR LACK OF

JURISDICTION. This Court further DIRECTS the Clerk to enter judgment in favor of the

respondent and to STRIKE this case from the active docket of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and to

mail a copy to the pro se petitioner.

       DATED: May 13, 2021.




                                                           RESTON BAILEY
                                                  U        STATES DISTRICT JUDGE




                                             7
